DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because the language “to be configured fit” should read “to be configured to fit”.
Claim 11 is objected to because the language “a proximal of the second actuator arm” should read “a proximal end of the second actuator arm”.
Claim 16 is objected to because the language “the connector member having first segment” should read “the connector member having a first segment” and “having a first end connected to base member” should read “having a first end connected to a base member”.
Claim 31 is objected to because the language “the second segment of the second segment” should read “the second segment of the second protrusion”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitations “a proximal end of the first actuator arm” and “a proximal end of the second actuator arm” twice within the claim. It is unclear if these instances are separate proximal ends of the first and second actuator arm or if they refer to the same proximal end of the first and second actuator arm. For the purpose of compact prosecution, the actuator arms are interpreted as having one single proximal end.
Claim 36 recites the limitation “an actuator assembly” twice within the claim, specifically “an actuator assembly comprising:…..an actuator assembly having…”. It is unclear if the actuator assembly comprises the base member and the structures of the actuator assembly or only the claimed structures of the actuator assembly. For the purpose of compact prosecution, the first instance of “an actuator assembly” is interpreted as “a dispenser actuator assembly”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 7-10, 12, 14, 15, 21, 25, 26, 29, 30, 33, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kirk et al (US 2013/0004229).
Regarding Claim 1, Kirk discloses a dispenser actuator assembly (Figs. 11-11C) for actuating a dispenser in the form of an ampoule assembly (34, Figs. 11-11C) containing a flowable material (¶ [0067]), the ampoule (34, Figs. 11-11C) contained within an outer container (32, Figs. 11-11C), the outer container (32, Figs. 11-11C) having a first open end (as seen in Fig. 11C, the left end of the container 32 is open with the applicator tip placed within the open end) and a second closed end (as seen in Fig. 11C, the right end of the container 32 is closed at the barrel bottom 38), the ampoule assembly (34, Figs. 11-11C) having an applicator positioned in the first open end (as seen in Fig. 11C, the left end of the container 32 is open with the applicator tip placed within the open end), the dispenser actuator assembly (Figs. 11-11C) comprising:
a base member (body 6, Figs. 11-11C) having an opening (barrel 10, Figs. 1 and 11-11C) configured to mount on the outer container (32, Figs. 11-11C);
an actuator assembly (handle 1, Figs. 11-11C) having a flex plate (hinge element 30, Figs. 11-11C) operably connected to the base member (6, Figs. 11-11C), the actuator assembly (1, Figs. 11-11C) further having a first actuator arm and a second actuator arm (opposed arms 14, Figs. 11-11C) each connected to opposite ends of the flex plate (30, Figs. 11-11C), the first actuator arm and the second actuator arm (14, Figs. 11-11C) extending from the flex plate (30, Figs. 11-11C) in generally opposed relation to define a first position (¶ [0049-0053]), the first and second actuator arms (14, Figs. 11-11C) having protrusions (press plate 20, Figs. 1-1B and 11-11C) depending therefrom,
wherein the first actuator arm and the second actuator arm (14, Figs. 11-11C) are pivotable from the first position towards one another to a second position wherein the flex plate (30, Figs. 11-11C) flexes (¶ [0049-0053]) wherein the first protrusion and the second protrusion (30, Figs. 1-1B and 11-11C) are configured to engage the outer container (32, Figs. 11-11C) to crush the ampoule (34, Figs. 11-11C; ¶ [0049-0053]) wherein the flowable material is configured to be dispensed from the ampoule assembly (34, Figs. 11-11C; ¶ [0049-0053]).
Kirk does not specifically disclose the ampoule is a rupturable glass ampoule.
However, Kirk does indicate that crushable ampoules are known in the art to be made of glass (¶ [0004]) and indicates the ampoule within the device should be crushable (¶ [0016]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ampoule of Kirk to be made of glass, since glass is well known in the art to be used to form crushable ampoules like the crushable ampoule of Kirk (as motivated by Kirk ¶ [0004, 0016]).
Regarding Claim 2, Kirk further discloses the base member (6, Figs. 1-1B and 11-11C) is an annular ring (as seen best in Fig. 1) dimensioned to be configured to fit circumjacently around the outer container (32, Figs. 11-11C).
Regarding Claim 3, Kirk further discloses the annular ring defines an inner surface (inner wall 35, Fig. 1B), the inner surface (35, Fig. 1B) having a plurality of ribs (37, Fig. 1B) extending from the inner surface (35, Fig. 1B), the ribs (37, Fig. 1B) configured to engage the outer container (32, Figs. 1-1B and 11-11C) when the base member (6, Figs. 1-1B and 11-11C) is mounted on the outer container (32, Figs. 11-11C; ¶ [0045]).
Regarding Claim 4, Kirk further discloses the opening (10, Figs. 1-1B and 11-11C) of the base member (6, Figs. 1-1B and 11-11C) extends completely through the base member (6, Figs. 1-1B and 11-11C; ¶ [0045] indicates “the barrel is hollow with either an open or closed end”, which must be referring to the distal end as the proximal end is required to be open to accept the applicator tip; therefore, the opening will extend completely through the base member as both ends of the base member can be open).
Regarding Claim 7, Kirk further discloses the flex plate (30, Figs. 11-11C) has a first end connected to a proximal end of the first actuator arm and the flex plate (30, Figs. 11-11C) has a second end connected to a proximal end of the second actuator arm (as seen in Figs. 11-11C, the flex plate 30 has an end connected to each arm of the handle), the flex plate (30, Figs. 11-11C) having a first and second flexion segments (hinge flange points 33, Figs. 11-11C) positioned adjacent the first and second ends of the flex plate (30, Figs. 11-11C).
Regarding Claim 8, Kirk further discloses when the first and second actuator arms (14, Figs. 11-11C) are pivoted to the second position, the flex plate (30, Figs. 11-11C) flexes at the first and second flexion segments (33, Figs. 11-11C; ¶ [0049-0050]).
Regarding Claim 9, Kirk further discloses the flex plate (30, Figs. 11-11C) has a central portion having a flex plate opening (28, Fig. 11B) therethrough, the flex plate opening (28, Fig. 11B) being generally aligned with the opening (10, Figs. 11-11C) of the base member (6, Figs. 11-11C), the flex plate opening (28, Fig. 11B) configured to receive the outer container (32, Figs. 11-11C) when the base member (6, Figs. 11-11C) is configured to mount on the outer container (32, Figs. 11-11C; ¶ [0048] indicates the point of integration, where the flex plate meets the body, can be forward of the butt ends 38 and therefore the flex plate opening would receive the outer container).
Regarding Claim 10, Kirk further discloses the flex plate opening (28, Fig. 11B) has a diameter larger than a diameter of the opening (10, Figs. 11-11C) of the base member (6, Figs. 11-11C).
Regarding Claim 12, Kirk further discloses the flex plate (30, Figs. 11-11C) has a central portion having a flex plate opening (28, Fig. 11B) therethrough, wherein the first and second flexion segments (33, Figs. 11-11C) are defined between the flex plate opening (28, Fig. 11B) and the first and second ends of the flex plate (30, Figs. 11-11C).
Regarding Claim 14, Kirk further discloses the first actuator arm and the second actuator arm (14, Figs. 11-11C) are in the first position, the flex plate (30, Figs. 11-11C) has a generally planar configuration (as seen best in Fig. 11 and 11B).
Regarding Claim 15, Kirk further discloses the flexing of the first flexion segment and the second flexion segment does not apply force to the base member (6, Figs. 11-11C; ¶ [0069]).
Regarding Claim 21, Kirk further discloses the first and second actuator arms (14, Figs. 11-11C) have a floor segment (outer surface of arms 14, Figs. 11-11C) having a plurality of ridges (26, Figs. 1-1B and 11-11C) at a distal end of the arms (14, Figs. 11-11C).
Regarding Claim 25, Kirk further discloses the first protrusion (20, Figs. 11-11C) has a first segment (arc 50, Figs. 11-11C) and a second segment (ramp 52, Figs. 11-11C) and a first interface edge (tappet 16, Figs. 11-11C) defined between the first segment (50, Figs. 11-11C) and the second segment (52, Figs. 11-11C), wherein the first interface edge (16, Figs. 11-11C) is configured to engage the outer container (32, Figs. 11-11C) to crush the ampoule (¶ [0053]).
Regarding Claim 26, Kirk further discloses the second segment (52, Figs. 11-11C) defines an inclined surface from the first interface edge (16, Figs. 11-11C) to a distal end of the first actuator arm (14, Figs. 11-11C).
Regarding Claim 29, Kirk further discloses the second protrusion (20, Figs. 11-11C) has a first segment (arc 50, Figs. 11-11C) and a second segment (ramp 52, Figs. 11-11C) and a second interface edge (tappet 16, Figs. 11-11C) defined between the first segment (50, Figs. 11-11C) and the second segment (52, Figs. 11-11C), wherein the second interface edge (16, Figs. 11-11C) is configured to engage the outer container (32, Figs. 11-11C) to crush the ampoule (¶ [0053]).
Regarding Claim 30, Kirk further discloses the second segment (52, Figs. 11-11C) of the second protrusion (20, Figs. 11-11C) defines an inclined surface from the second interface edge (16, Figs. 11-11C) to a distal end of the second actuator arm (14, Figs. 11-11C).
Regarding Claim 33, Kirk further discloses the ampoule (34, Figs. 11-11C) has an interface area defined generally between a dome-shaped closed end a generally cylindrical center portion (as best seen in Fig. 11C), wherein the base member (6, Figs. 11-11C) is configured to be mounted on the outer container (32, Figs. 11-11C), the first and second protrusions (20, Figs. 11-11C) are configured to be positioned proximate the interface area of the ampoule (34, Figs. 11-11C; ¶ [0053]), wherein when the first and second actuator arms (14, Figs. 11-11C) are placed in the second position, the first and second protrusions (20, Figs. 11-11C) are configured to crush the ampoule at the interface area (¶ [0053]).
Regarding Claim 34, Kirk further discloses the base member (6, Figs. 11-11C) has a diameter distance wherein the base member (6, Figs. 11-11C) is configured to support the ampoule (34, Figs. 11-11C) assembly across the diameter distance, and the first and second actuator arms (14, Figs. 11-11C) are connected to the flex plate (30, Figs. 11-11C) along connection lines (hinge portions 33, Figs. 11-11C) having a lateral distance that is greater than the diameter distance (the hinge portions are longer than the diameter of the base member, as best seen in Fig. 11).
Regarding Claim 36, Kirk discloses a dispenser and actuator assembly (dispenser 1, Figs. 11-11C) comprising:
an ampoule assembly (34, Figs. 11-11C) containing a flowable material (¶ [0067]), the ampoule (34, Figs. 11-11C) having a first interface area defined generally between a first dome-shaped closed end and a generally cylindrical central portion (as best seen in Fig. 11C; ¶ [0053]), the ampoule (34, Figs. 11-11C) further having a second interface area defined generally between a second dome-shaped closed end and the cylindrical central portion (as best seen in Fig. 11C);
an outer container (32, Figs. 11-11C), the outer container (32, Figs. 11-11C) having a first open end (as seen in Fig. 11C, the left end of the container 32 is open with the applicator tip placed within the open end) and a second closed end (as seen in Fig. 11C, the right end of the container 32 is closed at the barrel bottom 38), the outer container (32, Figs. 11-11C) receiving the ampoule (34, Figs. 11-11C) through the first open end (as seen in Fig. 11C); and
an applicator positioned in the first open end (as seen in Fig. 11C, the left end of the container 32 is open with the applicator tip placed within the open end);
an actuator assembly (Figs. 11-11C) comprising:
a base member (body 6, Figs. 11-11C) mounted on the outer container (32, Figs. 11-11C);
an actuator assembly (handle 1, Figs. 11-11C) having a flex plate (hinge element 30, Figs. 11-11C) operably connected to the base member (6, Figs. 11-11C), the actuator assembly (1, Figs. 11-11C) further having a first actuator arm and a second actuator arm (opposed arms 14, Figs. 11-11C) each connected to opposite ends of the flex plate (30, Figs. 11-11C), the first actuator arm and the second actuator arm (14, Figs. 11-11C) extending from the flex plate (30, Figs. 11-11C) in generally opposed relation to define a first position (¶ [0049-0053]), the first and second actuator arms (14, Figs. 11-11C) having protrusions (press plate 20, Figs. 1-1B and 11-11C) depending therefrom,
wherein the first actuator arm and the second actuator arm (14, Figs. 11-11C) are pivotable from the first position towards one another to a second position wherein the flex plate (30, Figs. 11-11C) flexes (¶ [0049-0053]) wherein the first protrusion and the second protrusion (30, Figs. 1-1B and 11-11C) are configured to engage the outer container (32, Figs. 11-11C) to crush the ampoule (34, Figs. 11-11C; ¶ [0049-0053]) wherein the flowable material is configured to be dispensed from the ampoule assembly (34, Figs. 11-11C; ¶ [0049-0053]).
Kirk does not specifically disclose the ampoule is a rupturable glass ampoule or that the outer container is a resilient plastic.
However, Kirk does indicate that crushable ampoules are known in the art to be made of glass (¶ [0004]) and indicates the ampoule within the device should be crushable (¶ [0016]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ampoule of Kirk to be made of glass, since glass is well known in the art to be used to form crushable ampoules like the crushable ampoule of Kirk (as motivated by Kirk ¶ [0004, 0016]). Kirk also indicates that when the ampoules are made of glass, there is a risk the glass shards penetrate through the container wall and injure the user (¶ [0004]). Therefore, one of ordinary skill in the art would find it obvious to make the outer container of a resilient plastic to prevent the glass shards from being capable of penetrating the outer container to prevent injury to the user.
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kirk et al (US 2013/0004229) in view of DeHavilland (US 5538353).
Regarding Claim 11, Kirk is silent whether the flex plate has a first side rail extending between a proximal end of the first actuator arm and a proximal end of the second actuator arm and a second side rail extending between a proximal end of the first actuator arm and a proximal end of the second actuator arm, the central portion of the flex plate having a thickness less than a thickness of the first side rail and a thickness of the second side rail.
DeHavilland teaches a liquid applicator, thus being in the same field of endeavor, with ribs (28, 30, Fig. 4) that are thicker than the rest of the gripping members (24, 26, Fig. 4). These ribs facilitate handling of the applicator (Col. 4 lines 21-30).
Therefore, it would have been obvious to modify the flex plate of Kirk to have a first and second side rail that extend between a proximal end of the first and second actuator arms, where the central portion of the flex plate has a thickness less than the thickness of the first and second side rails as taught by DeHavilland. These side rails will facilitate handling of the device by the user as they will provide gripping areas on the flex plate (as motivated by DeHavilland Col. 4 lines 21-30).
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kirk et al (US 2013/0004229) in view of Arant et al (US 2019/0150892).
Regarding Claim 18, Kirk is silent whether the first actuator arm has a peripheral flange and a floor segment, the floor segment being recessed with respect to the peripheral flange and wherein the second actuator arm has a peripheral flange and a floor segment, the floor segment being recessed with respect to the peripheral flange.
Arant teaches an applicator, thus being in the same field of endeavor, with a peripheral flange (¶ [0582] indicates the handle can have a raised peripheral lip around the outer edge) to enhance the grip of the user (¶ [0582]).
Therefore, it would have been obvious to modify the actuator arms of Kirk to have a peripheral flange and a floor segment recessed with respect to the peripheral flange, as taught by Arant. The peripheral flange serves to enhance the grip of the user on the actuator arms (as motivated by Arant ¶ [0582]).
Claim(s) 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirk et al (US 2013/0004229) in view of Tufts (US 6536975).
Regarding Claims 19 and 20, Kirk further discloses the first and second actuator arms (14, Figs. 11-11C) have proximal ends adjacent to the flex plate (30, Figs. 11-11C).
Kirk is silent whether the first and second actuator arms have an aperture therein proximate the proximal end, wherein the apertures do not extend completely through the first and second actuator arm.
Tufts teaches a liquid applicator, thus being in the same field of endeavor, with first and second actuator arms (gripping members 26, 28, Figs. 1-3) which have apertures therein (as seen best in Fig. 3) proximate the proximal end (attachment portion 30), where the apertures do not extend completely through the actuator arms (26, 28, Figs. 1-3; as seen in Fig. 3, the apertures do not extend entirely through the tappets 36, 38). The apertures assist in the flexing of the gripping members (Col. 5 lines 49-63).
Therefore, it would have been obvious to modify the actuator arms of Kirk to have apertures proximate the proximal ends of the arms, wherein the apertures do not extend completely through the actuator arms, as taught by Tufts. The apertures assist in the flexing of the actuator arms (as motivated by Tufts Col. 5 lines 49-63).
Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kirk et al (US 2013/0004229) in view of Stenton (US 2009/0311030).
Regarding Claim 22, Kirk is silent whether the first actuator arm and the second actuator arm are in the first position, the first protrusion is configured to be spaced from the outer container and the second protrusion is configured to be spaced from the outer container.
Stenton teaches a liquid applicator, thus being in the same field of endeavor, with a first and second actuator arm (levers 21, Fig. 1) in a first position (as seen in Fig. 1) where the first and second protrusions (actuator formations 25, Fig. 1) are spaced from the outer container (reservoir portion 4, Fig. 1). Having the protrusions spaced away from the container in the first position helps prevent premature application of the liquid.
Therefore, it would have been obvious to modify the actuator arms of Kirk so that the first and second protrusions are configured to be spaced from the outer container in the first position, as taught by Stenton. This spacing helps prevent premature application of the liquid.
Claim(s) 23, 24, 27, 28, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kirk et al (US 2013/0004229) in view of Mingione et al (US 2016/0199631).
Regarding Claims 23 and 24, Kirk further discloses the first and second actuator arms (14, Figs. 11-11C) have distal ends (the ends not connected to hinge 30, Figs. 11-11C) and an underside surface (as seen in Fig. 11) opposite a floor segment (flat upper surfaces of arms 14, Figs. 11-11C) of the first and second actuator arms (14, Figs. 11-11C).
Kirk is silent whether the first and second actuator arms have a boss connected to the underside and proximate the distal end, wherein an indentation is defined between the boss and the underside surface.
Mingione teaches an antiseptic applicator, thus being in the same field of endeavor, with an actuator arm (260, Fig. 13) with a boss (common point 358, Fig. 13) connected to the underside and proximate the distal end (the end not connected to the body of the applicator), wherein an indentation is defined between the boss (358, Fig. 13) and the underside surface (as seen in Fig. 13, there is space between some portions of the common point and the underside surface of the actuator). The use of the boss and truss structure provides enhanced structural support to the actuator arm (¶ [0062]).
Therefore, it would have been obvious to modify the actuator arms of Kirk to have a boss connected to the underside and proximate the distal end, wherein an indentation is defined between the boss and the underside surface of the actuator arms, as taught by Mingione. The use of the boss and truss structure provides enhanced structural support to the actuator arm (as motivated by Mingione ¶ [0062]).
Regarding Claims 27, 28, 31, and 32, Kirk is silent whether the second segment of the first and second actuator arms comprise a plurality of spaced walls, wherein a slot is defined between a distal end of the spaced walls and an underside surface of the actuator arms.
Mingione teaches an actuator arm comprising a plurality of spaced walls (ribs 356a, b, Fig. 13) with a slot defined between a distal end of the spaced walls (where the ribs meet the actuator 260, Fig. 13) and an underside surface of the actuator arm (as seen in Fig. 13, there is a slot/space between the distal end of the ribs and the underside of the actuator). This structure provides enhanced structural support to the actuator (¶ [0062]).
Therefore, it would have been obvious to modify the first and second actuator arms to have the second segment comprise a plurality of spaced walls, wherein a slot is defined between a distal end of the spaced walls and an underside surface of the actuator arms, as taught by Mingione. This spaced wall structure provides enhanced structural support to the actuator arms (as motivated by Mingione ¶ [0062]).
Allowable Subject Matter
Claim 35 is allowed.
Claims 5, 6, 13, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record does not teach or reasonably suggest, alone or in combination, a dispenser actuator assembly with a first and second slot defined between the base member and a first and second end of the flex plate. The prior art also does not teach or reasonably suggest a first and second connection line between the first and second actuator arms and the flex plate, wherein when the first and second actuator arm are in the second position and the first and second flexion segments flex, the first and second actuator arms do not pivot about the first and second connection lines. The prior art also does not teach or reasonably suggest the flex plate is connected to the base member by a connector member having a first segment spaced from a second segment, the first segment having a first end connected to the base member and a second end connected to the flex plate, the second segment having a first end connected to the base member and a second end connected to the flex plate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA ARBLE/           Primary Examiner, Art Unit 3781